Order filed, March 25, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00197-CV
                                 ____________

                     AUBREY R. JEFFERSON, Appellant

                                         V.

                     UNITY NATIONAL BANK, Appellee


             On Appeal from the County Civil Court at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1004469


                                     ORDER

      The reporter’s record in this case was due February 10, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Oliver, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM